

115 HRES 1137 IH: Calling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed, and expressing support for the designation of October 2018 as “National Dyslexia Awareness Month”.
U.S. House of Representatives
2018-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1137IN THE HOUSE OF REPRESENTATIVESOctober 30, 2018Mr. Westerman (for himself, Ms. Wasserman Schultz, Ms. Brownley of California, Mr. Bucshon, Mr. Deutch, Mr. Hill, Mr. Kilmer, Ms. Jackson Lee, Ms. Lofgren, Mr. McGovern, Mr. McNerney, Mr. Moulton, Mr. Nolan, Ms. Norton, Mr. Palazzo, Mr. Takano, and Mr. Yoder) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONCalling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed, and expressing support for the designation of October 2018 as National Dyslexia Awareness Month. 
Whereas dyslexia is— (1)defined as an unexpected difficulty in reading for an individual who has the intelligence to be a much better reader; and  
(2)most commonly caused by a difficulty in phonological processing (the appreciation of the individual sounds of spoken language), which affects the ability of an individual to speak, read, and spell, and often, as well, the ability to learn a second language;  Whereas dyslexia is the most common learning disability, affecting 80 to 90 percent of all individuals with a learning disability;  
Whereas dyslexia is persistent and highly prevalent, affecting as many as 1 out of every 5 individuals;  Whereas dyslexia is a paradox, in that an individual with dyslexia may have both— 
(1)weaknesses in decoding that result in difficulties in accurate or fluent word recognition; and  (2)strengths in higher level cognitive functions, such as reasoning, critical thinking, concept formation, or problem solving;  
Whereas great progress has been made in understanding dyslexia on a scientific level, including the epidemiology and cognitive and neurobiological bases of dyslexia;  Whereas the achievement gap between typical readers and dyslexic readers occurs as early as first grade; and  
Whereas early screening for, and early diagnosis of, dyslexia are critical for ensuring that individuals with dyslexia receive focused, evidence-based intervention that leads to fluent reading, promotion of self-awareness and self-empowerment, and the provision of necessary accommodations that ensure success in school and in life: Now, therefore, be it That the House of Representatives— 
(1)calls on Congress, schools, and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed; and (2)expresses support for the designation of National Dyslexia Awareness Month. 
